Case 18-42853   Doc 50   Filed 03/04/21 Entered 03/04/21 15:34:40   Desc Main
                           Document     Page 1 of 2




                                                                    111/40
Case 18-42853   Doc 50   Filed 03/04/21 Entered 03/04/21 15:34:40   Desc Main
                           Document     Page 2 of 2




                                        Signed on 3/4/2021

                                                                     MD
                                HONORABLE BRENDA T. RHOADES,
                                CHIEF UNITED STATES BANKRUPTCY JUDGE
